DETAILED ACTION
	This office action is in response to the Patent Board Decision on November 29, 2021. 
Claims 21, 30-40 and 42-49 are presented for examination.   
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/22/20, 12/7/20, 2/11/21, 5/6/21, 5/28/21, 7/12/21, 10/8/21 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.




Allowable Subject Matter
Claims 21, 30-40 and 42-49 allowed.   
The following is an examiner’s statement of reasons for allowance: 
The examiner deemed claims 21, 30-40 and 42-49 as novel when read as a whole for the limitations of a first device in communication with the premises management system and configured to determine, based on data received from the premises management system, a state of the premises management system, determine a state of the network connection and to send based on both states an indication of the state of the premises management system.
It is noted that the two different determination is being performed for two different states and the determination must be more than looking at a fault status data received. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov